COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      In re David Lorenza Joyner

Appellate case number:    01-17-00053-CR

Trial court case number: 1446567

Trial court:              351st District Court of Harris County

       The en banc court has voted to deny relator’s motion for en banc reconsideration. It is
ordered that the motion for en banc reconsideration is denied.

En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, and Lloyd.

Judge’s signature: /s/ Jane Bland
                    Acting for the En Banc Court


Date: July 27, 2017